239 Ga. 122 (1977)
236 S.E.2d 71
BARANAN
v.
GEORGIA STATE BOARD OF NURSING HOME ADMINISTRATORS et al.
32181.
Supreme Court of Georgia.
Submitted April 8, 1977.
Decided May 25, 1977.
Thomas H. Antonion, for appellant.
Aaron Baranan, in propria persona.
Arthur K. Bolton, Attorney General, J. Michael Walls, Assistant Attorney General, for appellees.
PER CURIAM.
Appellant filed a suit for declaratory judgment against the Georgia State Board of Nursing Home Administrators and James C. Metts, individually and as chairman of the board. The petition seeks to declare that *123 certain portions of Ch. 393-5, amended of the rules of the Georgia State Board of Nursing Home Administrators are unconstitutional and void. Based upon such a declaration, he also seeks a permanent injunction. The trial court found the rules to be constitutional, granted the defendants' motions for summary judgment, and denied appellant's motion for summary judgment. This order is appealed.
The only substantive issue on appeal relates to the constitutionality of the above rules; therefore, the appeal is transferred to the Court of Appeals. The issue of any permanent injunction is ancillary to the declaratory relief, i.e., if the declaration is for the plaintiff, the injunction will issue, if it is against the plaintiff, it will be denied. It is clear therefore that the injunction issue is one of mere form and that the substantive question on appeal is a legal question over which the Court of Appeals has appellate jurisdiction.
Transferred to the Court of Appeals. All the Justices concur, except Jordan, J., who dissents.